Exhibit 99.2 October 2010 Scott V. Fainor President & Chief Executive Officer Michael J. Hughes Chief Financial Officer Sandra L. Bodnyk Chief Risk Officer National Penn Bancshares, Inc. $150mm Common Investment by Warburg Pincus 2 This release contains the non-GAAP measure of tangible book value, which excludes from total equity goodwill, intangible assets and preferred stock. Banking and financial institution regulators also exclude goodwill and intangible assets from shareholders’ equity when assessing the capital adequacy of a financial institution. Tangible book value provides a method to assess the level of tangible net assets on a per share basis. . Non-GAAP Financial Measures Safe Harbor Regarding Forward Looking Statements This presentation contains forward-looking information about National Penn Bancshares, Inc. that is intended to be covered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that are not historical facts. These statements can be identified by the use of forward-looking terminology such as “believe,” “expect,” “may,” “will,” “should,’’ “project,” “plan,’’ “goal,” “potential,” “pro forma,” “seek,” “intend,’’ or “anticipate’’ or the negative thereof or comparable terminology, and include discussions of strategy, financial projections, guidance and estimates (including their underlying assumptions), statements regarding plans, rationales, objectives, expectations or consequences of proposed or announced transactions, and statements about the future performance, operations, products and services of National Penn and its subsidiaries. National Penn cautions investors not to place undue reliance on these statements. National Penn’s business and operations are subject to a variety of risks, uncertainties and other factors.
